UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 1, 2011 (November 1, 2011) LUMINEX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-30109 74-2747608 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12, AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 219-8020 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 1, 2011, Luminex Corporation issued a press release announcing its results of operations for its fiscal quarter ended September 30, 2011. A copy of the press release is furnished herewith as Exhibit99.1. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release issued by Luminex Corporation dated November 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2011 LUMINEX CORPORATION By: /s/ Harriss T. Currie Name: Harriss T. Currie Title: Chief Financial Officer, Vice President of Finance EXHIBIT INDEX Exhibit No. Description Press Release issued by Luminex Corporation dated November 1, 2011.
